Citation Nr: 0614129	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  04-18 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) 
nonservice-connected pension benefits.  

2.  Entitlement to basic eligibility as a veteran for VA 
benefits purposes.  


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 






INTRODUCTION

The appellant asserts that she had qualifying service for 
nonservice-connected pension benefits between April 1943 and 
March 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which determined that the 
appellant was not entitled to VA nonservice-connected pension 
benefits.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the claims files shows that in May 2003, the 
appellant filed her claim for VA benefits, asserting that she 
had qualifying service.  She asserted that she was entitled 
to "compensation," "pension," and "compensation and 
pension."  The appellant contends that she had qualifying 
service between April 1943 and March 1945.  She asserts that 
she served with Hukbalahap Forces, Squadron #43, Management 
Section during this time.  

In June 2003, the RO denied a claim of entitlement to 
nonservice-connected benefits.  See 38 C.F.R. §§ 3.40, 3.41, 
3.203 (2005).  The appellant perfected an appeal.  After 
additional evidence was received, the RO denied her claim in 
a supplemental statement of the case, dated in January 2004.  
The RO characterized the issue on appeal as "Whether you 
have legal entitlement to Department of Veterans Affairs (VA) 
benefits."  Given the appellant's May 2003 claim, and the 
description of the issue in the January 2004 supplemental 
statement of the case, it appears that the RO 
characterization of the issue includes the issue of 
entitlement to basic eligibility as a veteran for VA benefits 
purposes.  

Furthermore, in May 2004, a VA Form 9 was received that is 
sufficient to serve as a timely notice of disagreement on the 
issue of entitlement to basic eligibility as a veteran for VA 
benefits purposes.  See 38 C.F.R. § 20.201 (2005).  However, 
the RO has not issued a statement of the case on the issue of 
entitlement to basic eligibility as a veteran for VA benefits 
purposes, and no appeal has been perfected.  See 38 C.F.R. 
§ 19.31(a).  The Court has held that where a notice of 
disagreement has been filed with regard to an issue, and a 
statement of the case has not been issued, the appropriate 
Board action is to remand the issue to the RO for issuance of 
a statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

Additionally, the RO requested verification of service using 
the appellant's name and her alias (T.D.), and in December 
2003, received a response from the service department which 
stated that the appellant did not have service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
However, the response did not indicate that the service 
department had ruled out any service under the appellant's 
alias.  Additional efforts are therefore warranted.

Finally, in light of Pelea v. Nicholson, 19 Vet. App. 296 
(2005), it does not appear that sufficient notification in 
this case has been issued.  In this regard, on remand, the 
appellant should be provided information as to what VA 
considers to be "acceptable evidence" of qualifying military 
service, and should be notified of the reasons why the 
evidence she has submitted is or is not adequate for purposes 
of showing qualifying service.  

Accordingly, the case is REMANDED for the following action:

1.  Inform the appellant about (1) the 
information and evidence not of record 
that is necessary to substantiate her 
claim; (2) the information and evidence 
that VA will seek to obtain on her 
behalf; (3) the information or evidence 
that she is expected to provide; and (4) 
request or tell her to provide any 
evidence in her possession that pertains 
to the claim.  A copy of this 
notification must be associated with the 
claims folder.

With respect to the information and 
evidence not of record that is necessary 
to substantiate the claim, the appellant 
should be provided information as to what 
VA considers to be "acceptable evidence" 
of qualifying military service, and 
should be notified of the reasons why the 
evidence she has submitted is or is not 
adequate for purposes of showing 
qualifying service.

2.  Request reverification of the 
appellant's service.  The request should 
clearly ask that reverification of 
service encompass a search under the 
appellant's alias (T.D.)  The response 
from the service department must indicate 
that a search was conducted under the 
appellant's alias.  

3.  Issue the appellant a statement of 
the case on the issue of entitlement to 
basic eligibility as a veteran for VA 
benefits purposes.   She should be 
informed of her appeal rights and of the 
actions necessary to perfect an appeal on 
this issue.

4.  Finally, readjudicate the issue of 
whether the appellant has met the basic 
eligibility requirements for VA 
nonservice-connected pension benefits, 
with application of all appropriate laws 
and regulations, including consideration 
of any additional information obtained as 
a result of this remand. If the decision 
with respect to the claim remains adverse 
to the appellant, she should be furnished 
a supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P.M.DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




